ALLEN, J.
1. The owner of a domestic animal is responsible for negligence in its keeping.whereby damage is occasioned.
2. It is a question of fact for the jury whether an owner of horses who turns them loose unattended into a field adjacent to a much-travelled highway in the night time, the fence of which field is in such defective condition that the horses may easily stray out onto the highway, could have anticipated that one of the horses would stray out onto the highway and collide with an automobile thereon.
Judgment reversed and cause remanded. .
Marshall, C. J., Matthias, Day, Robinson and Kinkade, JJ., concur.